UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6378


DONALD E. GRIFFIN, JR.,

                    Plaintiff - Appellant,

             v.

ALICE MASICO; AARON JOYNER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Donald C. Coggins, Jr., District Judge. (0:17-cv-02852-DCC)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Eugene Griffin, Jr., Appellant Pro Se. Jerome Scott Kozacki, WILLCOX
BUYCK & WILLIAMS, PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald E. Griffin, Jr., appeals the district court’s order accepting the

recommendation of the magistrate judge and granting summary judgment to Defendants

in Griffin’s 42 U.S.C. § 1983 (2012) civil rights action. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Griffin v. Masico, No. 0:17-cv-02852-DCC (D.S.C. Feb. 14, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2